Citation Nr: 0011516	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  94-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
on September 30, 1992.

(The issue of entitlement to compensation benefits for 
multiple disabilities pursuant to 38 U.S.C.A. § 1151 is the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Judith A. Jones, Attorney at 
Law


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Medical Center (VAMC) apparently located in 
Denver, Colorado.  In a February 1997 decision, this case was 
remanded to the RO for additional development.  


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  In the February 1997 remand the Board requested that 
the RO obtain the administrative and medical records 
pertaining to the denial of entitlement to payment or 
reimbursement for the cost of unauthorized medical expenses 
rendered at a private facility on September 30, 1992, from 
the VA Medical Center in Denver, Colorado, and associate them 
with the adjudication claims folder.  This evidence does not 
appear to be in the claims folder.  

Additionally, the Board observes that a notation in the 
claims folder indicates that this appeal has been satisfied.  
Another paper in the claims file indicates that some sort of 
settlement was reached, and an October 1999 letter to the 
veteran indicates that payment was made by the Denver, 
Colorado, VA medical center, not the Wichita, Kansas, VA 
medical center, but no explanation of the payment is included 
in the letter.  Additionally, the veteran noted in a 
September 1999 letter that he was informed that partial 
payment has been made to Hiawatha, Kansas, Community 
Hospital.  He goes on to state that he does not accept 
partial payment or a "unilateral partial settlement."  His 
letter does not indicate the treatment dates covered by this 
partial payment or if this is the facility at which he was 
treated in September 1992.    

A review of the claims file reveals no details of this 
"settlement" or how the claim was "satisfied."  
Furthermore, it is not clear from these notations the amount, 
if any, of the payments made, what treatment dates were 
involved, and to whom the payments were made.  Accordingly, 
based on the evidence of record, there is no way for the 
Board to determine if this claim is still pending, has been 
satisfied, or has been withdrawn due to a settlement  Given 
the unclear nature of the evidence, and to protect the 
veteran's appellate rights, the Board has no choice but to 
assume that the claim is still pending.  

Accordingly, the Board remands this claim to the RO for 
clarification of the status of the claim through documentary 
evidence of payment for the claimed expenses incurred on 
September 30, 1992, or other documentary evidence that the 
claim has been satisfied.  Additionally, the RO should 
associate the administrative and medical evidence requested 
in the February 1997 remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

1.  If the claim has been satisfied, the 
RO should associate evidence establishing 
this fact with the claims file in the 
form of a decision granting the benefit 
requested or a withdrawal of the claim by 
the veteran based on settlement of the 
claim.  The evidence should include the 
dates covered by any payment made and the 
name of the treatment facility to whom 
payment has been made.

2.  The RO should also obtain the 
administrative and medical records 
pertaining to the denial of entitlement 
to payment or reimbursement for the cost 
of unauthorized medical expenses rendered 
at a private facility on September 30, 
1992, from the VA Medical Center in 
Denver, Colorado, and associate them with 
the adjudication claims folder.

Thereafter, if the claim is denied, the case should be 
returned to the Board for further appellate consideration, 
but not until the RO has readjudicated the issues of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 which is the subject of a separate remand.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


